No. 98-11290
                                  -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 98-11290
                          Conference Calendar



LARRY HAMMOND,

                                            Plaintiff-Appellant,

versus

MIKE MIDDLETON ET AL.,

                                            Defendants,

MIKE MIDDLETON; INFIRMARY DEPARTMENT;
JONES COUNTY, THE POLITICAL ENTITY, ET AL.,

                                            Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 1:97-CV-116-BA
                       --------------------
                          April 14, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Larry Hammond, TDCJ# 702676, appeals the bench trial verdict

in favor of Jones County, dismissing his prisoner’s 42 U.S.C.

§ 1983 claim for deliberate indifference to his medical needs.

Hammond argues that he suffered a serious medical need and that

he was treated by non-medical personnel.

     Hammond has moved for appointment of counsel and to

supplement the record.    Hammond has not demonstrated an

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 98-11290
                                -2-

exceptional circumstance warranting the appointment of counsel.

See Akasike v. Fitzpatrick, 26 F.3d 510, 512 (5th Cir. 1994).

Hammond may not introduce new evidence on appeal.   Schwarz v.

Folloder, 767 F.2d 125, 128 n.2 (5th Cir. 1985).

     Hammond’s disagreement with the medical care is not

actionable under § 1983.   See Varnado v. Lynaugh, 920 F.2d 320,

321 (5th Cir. 1991).

     AFFIRMED.   MOTIONS DENIED.